599


  OFFICE OF THE Al7ORNEY     GENERAL OF ‘XXAG
                    AUSTIN




                                     title rather




                             its 3x8 la proper
                            rtian in 1pfl.Your
                         oaopt title bg limita-
                          upon ofiar end delirexy
                         a., the title  'to this



                   hex&to the otatbsentf'mm

                                        nhather
will thank you to advl8e t&lo tl*partmsnt
t&o Comptrsllex is autharlnnd to lecw warrantla
paymnt of thle deed ~ewitsb txbthe face ot limlta-
tlon title ua desmfbad lo this abatreut.a
                                                                   600

iionorableGeorge 8. shegpaxd,Eage 2


         kt the outset,   It 1s not ernieato sttrtethat this
oginlon does not involve   the eutkiority  of the Highuay De-
pertmat  of Term,   by and through its proper Dirlslolu,
under aontrolling  general statutes    and the Departmental up-
proprlatlon9111, to jmrohaso real property neooeaary to
highway constructionand taalntetmnoe lo Texas. Thin gonwal
authorltf ot tho FflghweyDepartment ia not qucetloneid
                                                     here.
         Yoreover, thlrropinion dose not purport to ro-
exe&no and pa88 upon the title to the property in qucatlon,
beaausr thla WPS dona by our Opinion K-895, reterred to In
your letter. Title was therein pamed es belng good lialta-
tion t1t1s. The only question hare 11,whethor or not you
are Dmhlblted from issuIng warrant to omer purobaae   money
on suoh property a8 the Highway Department my, In it6 dls-
eretion, purohaao Sor highway purposea,despite the taot
thet title ot such property is admittedlybased upon tha Stet-
utoe of Limltatlon governingreal property ln Texa8.
         It 16 our oplalimt~t you herrethe authority, uudor
lau, to lame the desorlbeb wamant in the sum of Three Hun-
dred (#OO.OO) Dollar8, upon t& 8tatamentof the Xilghua~
Deputaent submltted to you Iu ooxmeotlonwith the abort
dmorlbed tranaaotlon. This flepartmenthes heretotoreduly
mamIned end eoon814endtha taoto supporting the ripening of
llaltatlon title to tkm property beaoribed in the lmtant
quostlon,end bold that llm   WQuld wall  amd tuuy voat tit10
in the ai@way Department, upon the exeoutlon ata4deliveryto
it of a proper aonvryamo. An eamlnatlonot the stat&or
gcrernlogthe wlminl~tretlcnof the Hlghuag Dspartment in
the oonstruotlonand malntonaaoe of Sate El&ways, does dot
unoaar any ntatuttc which, llthar dIreotly or by latmwnao,
prohibits tho JilghwayDepertmaut from purohasingreel preporty
neaaesarllylnol&ent thereto, even though title to isu8hprop-
erty I8 baaed upon thr operation of tha Statutea of Limltatloa.
Abeent euoh statute or a boAare pub110 policy, w thlak euch
purohermemey be lawSully amde.
         Burtheae,    we rind nothln@ in the statutea $overnla@
the SlsoaA atfairs of the State, the administratIonof yooUr
Dapertment, ~encrell~',In the eu&ltlng and q rove1 Ot'olelM
and the Isauanoe of werranta theruon, or In tli
                                              e OInsrel De-
parmental kp2roprletlonBill, whioh prohibit8or tondm to
prohibit the lsaueuce by you OS the deecrlbsd warmmt. The
      diacrction 0r the n&hwey Iiopiirtmeat
&44tlnd                                    harfng boon exa0itt9a
Honorable George Ii.Sheppard,Page 8


in the premlaes. as evidenced by statemat illed with you
for lsauenoe of the desired *errant, we advlee that you may
1&wtuA1~ looue 8Bsts.
                                          e rsry truly
                                      Totar




                                                   AMlbtMt
      APPROVED   APR 4, 1940


~RLIlaci
  Ljgffffv




                                                             COMMIITEE